Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS, AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 1-10, and 16-20 are cancelled.  Claims 11-15 and 21-35 are pending and under examination.  

Priority
	The instant application is a national stage entry of PCT/IB2018/058089 filed on 10/18/2018, which claims priority from United Kingdom applications GB1717224.8 filed on 10/27/2017 and GB1813442.9 filed on 8/17/2018.  

Examiner’s Note
Applicant's amendments and arguments filed on 02/01/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments and arguments set forth on 02/01/2021.  
Applicant has provided drawing replacement sheets as well as amendments to the specification on 2/1/2021.  These do not add new matter to the specification as they are based on the original specification and originally filed drawings.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Bleich on 2/16/2021.

Claim 11 reads:
A topical composition consisting of:
approximately 89.85% w/w purified water;
approximately 8% w/w propanediol;
approximately 0.8% w/w sodium acryloyldimethyltaurate/VP crosspolymer;
approximately 1% w/w combination of phenoxyethanol, caprylyl glycol and chlorphenesin; 
approximately 0.25% w/w mineral complex; and 
approximately 0.1% w/w polyaminopropyl biguanide (PHMB) of the composition; 
wherein the composition has a viscosity approximately in the range of 200-6000 cP at 25˚C following exposure to gamma radiation.  

Claim 25 reads:
A burn dressing according to claim 23 wherein the dressing material is approximately 20% super absorbent fibre.  

Claim 32 reads: 
A method of prophylaxis or treatment according to claim 31 wherein the composition is applied for approximately 24 hours.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims were not found to be taught or motivated by the prior art.  The claims encompass a composition that consists of approximate/about amounts of purified water, propanediol, sodium acryloyldimethyltaurate/VP crosspolymer, a combination of phenoxyethanol/caprylyl glycol/chlorphenesin, mineral complex and PHMB.  Thus, the composition of claim 11 is closed to other ingredients of the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 11-15 and 21-35 are allowed with examiner’s amendments above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613